                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIGHTEDGE TECHNOLOGIES, INC.,                     Case No.14-cv-01009-HSG
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING UNOPPOSED
                                                 v.                                         MOTION TO VACATE ORDER AND
                                   9
                                                                                            JUDGMENT
                                  10     SEARCHMETRICS, GMBH., et al.,
                                                                                            Re: Dkt. No. 217
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff BrightEdge Technologies, Inc. filed this action against Defendants Searchmetrics,

                                  14   GmbH. and Searchmetrics, Inc., accusing them of infringing U.S. Patent Nos. 8,135,706 (“the

                                  15   ’706 Patent”), 8,478,700 (“the ’700 Patent”), 8,478,746 (“the ’746 Patent”), 8,577,863 (“the ’863

                                  16   Patent”), and 8,671,089 (“the ’089 Patent”) (collectively, “the Asserted Patents”). Dkt. No. 154

                                  17   ¶ 5. The Asserted Patents relate to search engine optimization, a process by which an entity can

                                  18   enhance its online presence. See id. On October 18, 2017, Defendants moved for judgment on the

                                  19   pleadings, asserting lack of patent-eligible subject matter under 35 U.S.C. § 101. Dkt. No. 173.

                                  20   On January 19, 2018, the Court granted Defendants’ motion, finding all the patents-in-suit invalid

                                  21   as directed to ineligible subject matter under Section 101. Dkt. No. 208. The same day, the Court

                                  22   entered judgment in favor of Defendants, see Dkt. No. 209, and Plaintiff timely filed a notice of

                                  23   appeal to the Federal Circuit, see Dkt. No. 211. While the case was pending on appeal, the parties

                                  24   settled both this case and a concurrent state court litigation, and on August 2, 2018, the Federal

                                  25   Circuit remanded the action to this Court for consideration of whether to vacate its judgment. See

                                  26   Dkt. No. 214.

                                  27          Pending now before the Court is Plaintiff’s unopposed motion to vacate the January 19,

                                  28   2018 order and judgment, on which the Court held a hearing on January 24, 2019. See Dkt. No.
                                   1   217 (“Mot.”). Having carefully considered Plaintiff’s motion and its arguments at the hearing, the

                                   2   Court DENIES the motion.

                                   3   I.     LEGAL STANDARD
                                   4          Under Federal Rule of Civil Procedure 60(b), a court “may relieve a party or its legal

                                   5   representative from a final judgment, order, or proceeding.” While appellate court vacatur of

                                   6   district court judgments in the context of settlement agreements should be granted only in

                                   7   “exceptional circumstances,” U.S. Bancorp Mortg. Co. v. Bonner Mall P'ship, 513 U.S. 18, 29

                                   8   (1994), district courts enjoy “greater equitable discretion when reviewing [their] own judgments

                                   9   than do appellate courts operating at a distance,” Am. Games, Inc. v. Trade Prods., Inc., 142 F.3d

                                  10   1164, 1170 (9th Cir. 1998). In deciding whether to vacate a judgment, district courts consider

                                  11   “‘the consequences and attendant hardships of dismissal or refusal to dismiss' and ‘the competing

                                  12   values of finality of judgment and right to relitigation of unreviewed disputes.’” Am. Games, Inc.,
Northern District of California
 United States District Court




                                  13   142 F.3d at 1168 (quoting Dilley v. Gunn, 64 F.3d 1365, 1370–71 (9th Cir. 1995)). The Ninth

                                  14   Circuit has held that, although “mootness by happenstance provides sufficient reason to vacate”

                                  15   because it prevents appellate review, the “equitable principles weighing in favor of vacatur . . . cut

                                  16   the other direction where the appellant by his own act prevents appellate review of the adverse

                                  17   judgment.” Dilley, 64 F.3d at 1370 (citation omitted). Where parties have settled, the Ninth

                                  18   Circuit has provided that a district court is “not required to vacate a judgment when the appellant

                                  19   causes the dismissal of its appeal by settling.” Bates v. Union Oil Co. of Cal., 944 F.2d 647, 649–

                                  20   50 (9th Cir. 1991). Otherwise, “any litigant dissatisfied with a trial court's findings would be able

                                  21   to have them wiped from the books.” Id. (quoting Ringsby Truck Lines, Inc. v. W. Conf. of

                                  22   Teamsters, 686 F.2d 720, 721 (9th Cir. 1982)).

                                  23   II.    DISCUSSION
                                  24          Plaintiff argues that vacatur is warranted for two reasons. First, Plaintiff contends that two

                                  25   Federal Circuit decisions following this Court’s order and judgment "changed the law by

                                  26   recognizing that factual questions underpin the Section 101 analysis, and that disputes on these

                                  27   factual questions present in this case would have precluded judgment on the pleadings had this

                                  28   Court had the benefit of these opinions." Mot. at 2. Second, Plaintiff contends that because this
                                                                                         2
                                   1   case's settlement was ancillary to settling a state court case that was nearing trial, settlement was

                                   2   done for "legitimate business reasons.” Id. at 10. At the hearing on this motion, Plaintiff clarified

                                   3   that the parties’ global settlement was not contingent on the pending vacatur. Dkt. No. 220 at 5.

                                   4   Plaintiff added that it was also concerned that it would need to raise “some of the same

                                   5   arguments” it now advances in support of vacatur to future courts, which would have “less

                                   6   familiarity” with this case. Id. at 7.

                                   7           The Court finds Plaintiff’s arguments unavailing. “Judicial precedents are presumptively

                                   8   correct and valuable to the legal community as a whole. They are not merely the property of

                                   9   private litigants and should stand unless a court concludes that the public interest would be served

                                  10   by a vacatur.” U.S. Bancorp Mortg., 513 U.S. at 26 (citations omitted). And the fact that the

                                  11   order and judgment here are unreviewed despite the purportedly intervening authority does not

                                  12   counsel in favor of vacatur, because Plaintiff’s voluntary actions caused the mootness that
Northern District of California
 United States District Court




                                  13   prevented appellate review. Id. at 25, 29 (finding mootness by reason of settlement did not justify

                                  14   vacatur, in part, because the “losing party [had] voluntarily forfeited his legal remedy by the

                                  15   ordinary processes of appeal or certiorari”). Plaintiff cannot now object that “the order regarding

                                  16   validity in this case should not have any preclusive effect because of the change in law,” because

                                  17   exhaustion of its appellate rights would have resolved that question. See Mot. at 10. Further, even

                                  18   accepting Plaintiff’s position as true—that the preclusive weight of this Court’s order is tempered

                                  19   by intervening authority—the Court rejects Plaintiff’s concern that future courts will struggle to

                                  20   grapple with that issue because they are less familiar with this case. The Court has full confidence

                                  21   that future courts can review the disputed order and consider its preclusive effect in light of

                                  22   intervening authority—an exercise courts routinely perform.

                                  23           The Court also finds nothing exceptional about Plaintiff’s desire to settle a case unrelated

                                  24   to this litigation. Neither the settlement of that case nor the settlement of this case is exceptional

                                  25   under the circumstances, given that Plaintiff admitted at the hearing that the global settlement is in

                                  26   no way contingent on the Court granting the pending motion for vacatur. See Protegrity USA, Inc.

                                  27   v. Netskope, Inc., No. 15-cv-02515-YGR, 2016 WL 4761093, at *2 (N.D. Cal. Sept. 13, 2016)

                                  28   (denying vacatur where granting of vacatur was not necessary to consummation of settlement);
                                                                                          3
                                   1   Reynolds v. Allstate Ins. Co., No. C 10-4893 SI, 2012 WL 4753499, at *2 (N.D. Cal. Oct. 4, 2012)

                                   2   (same).

                                   3   III.      CONCLUSION
                                   4             The Court finds “exceptional circumstances” are not present to warrant vacatur. See U.S.

                                   5   Bancorp Mortg., 513 U.S. at 29. For the same reasons, the Court does not find in its “greater

                                   6   equitable discretion” that vacatur is warranted under the circumstances. See Am. Games, Inc., 142

                                   7   F.3d at 1169–70.

                                   8             This order terminates Docket Number 71. The clerk is directed to close the case.

                                   9             IT IS SO ORDERED.

                                  10   Dated: 3/26/2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
